                                          Case 5:15-cr-00481-EJD Document 322 Filed 11/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        UNITED STATES OF AMERICA,
                                   8                                                         Case No. 5:15-cr-00481-EJD-4
                                                       Plaintiff,
                                   9                                                         ORDER GRANTING CERTIFICATE OF
                                                v.                                           APPEALABILITY
                                  10
                                        JOSE VAZQUEZ-BARRON,                                 Re: Dkt. No. 321
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Jose Vazquez-Barron (“Defendant”) was sentenced to 210 months

                                  14   imprisonment and 5 years supervised release for crimes related to possession and distribution of

                                  15   methamphetamine. Dkt. No. 130. On appeal, the Ninth Circuit granted the parties’ joint motion

                                  16   to vacate certain supervised release conditions, and the case was remanded with instructions to

                                  17   modify the judgment. Dkt. No. 273. On remand, this Court ordered modifications to the

                                  18   Judgment in accordance with the Ninth Circuit’s decision. Dkt. No. 277. The minute entry for the

                                  19   July 8, 2018 remand hearing indicated that an amended judgment would be issued. Id.

                                  20          On September 13, 2019, Defendant filed a motion to vacate, set aside, or correct under 28

                                  21   U.S.C. § 2255. Dkt. No. 296. At that time, through no fault of either party, this Court had not yet

                                  22   issued an amended judgment in accordance with the Ninth Circuit mandate and remand hearing.

                                  23          On April 21, 2020, Plaintiff filed a motion to dismiss Defendant’s § 2255 motion as

                                  24   premature because no amended judgment had been issued and, therefore, Defendant’s judgment

                                  25   was not yet final. Dkt. No. 306. On April 23, 2020, in accordance with its earlier order and with the

                                  26   Ninth Circuit mandate this Court issued an amended judgment, dated nunc pro tunc July 9, 2018. Dkt.

                                  27   No. 308. The government then filed a second motion to dismiss Defendant’s § 2255 motion as

                                  28   Case No.: 5:15-cr-00481-EJD-4
                                       ORDER GRANTING CERTIFICATE OF APPEALABILITY
                                                                         1
                                          Case 5:15-cr-00481-EJD Document 322 Filed 11/23/20 Page 2 of 2




                                   1   untimely. Dkt. No. 312.

                                   2           This Court dismissed Defendant’s § 2255 motion as untimely, finding that his September

                                   3   13, 2019 motion was filed more than one year after the amended judgment became final on July

                                   4   23, 2018. Dkt. No. 317 at 2 (citing 28 U.S.C. § 2255(f) and Fed. R. App. P. 4(b)). Defendant filed a

                                   5   notice of appeal. Dkt. No. 319. On November 20, 2020, the Ninth Circuit issued an order remanding

                                   6   the case to this Court for the limited purpose of granting or denying a certificate of appealability. Dkt.

                                   7   No. 321; see 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

                                   8           A movant may appeal a district court’s dismissal of a § 2255 motion only after obtaining a

                                   9   certificate of appealability from the district court or the circuit court. 28 U.S.C. § 2253(c)(1)(B).

                                  10   “A certificate of appealability may issue . . . only if the applicant has made a substantial showing

                                  11   of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “When the district court denies a

                                  12   habeas petition on procedural grounds without reaching the prisoner’s underlying constitutional
Northern District of California
 United States District Court




                                  13   claim, a COA should issue when the prisoner shows, at least, that jurists of reason would find it

                                  14   debatable whether the petition states a valid claim of the denial of a constitutional right and that

                                  15   jurists of reason would find it debatable whether the district court was correct in its procedural

                                  16   ruling.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 1604, 146 L. Ed. 2d 542 (2000).

                                  17           This Court denied Defendant’s § 2255 motion on procedural grounds. Although the one-year

                                  18   period of limitation under 28 U.S.C. § 2255 is not debatable, this Court finds that reasonable jurists

                                  19   could differ on the application of that limitation period to the atypical procedural posture in this case.

                                  20   The Court did not reach the merits of Defendant’s motion but finds that he raised colorable

                                  21   constitutional claims arising out of allegedly ineffective assistance of counsel. Although the

                                  22   merits of those claims have not been briefed by either party, the Court concludes that Defendant is

                                  23   entitled to a certificate of appealability given the dismissal of his motion on procedural grounds.

                                  24           IT IS SO ORDERED.

                                  25   Dated: November 23, 2020

                                  26                                                       ______________________________________
                                                                                           EDWARD J. DAVILA
                                  27                                                       United States District Judge
                                  28   Case No.: 5:15-cr-00481-EJD-4
                                       ORDER GRANTING CERTIFICATE OF APPEALABILITY
                                                                         2
